Order filed September 14, 2015




                                   In The

                             Court of Appeals
                                  For The

                         First District of Texas
                                 ___________

                            NO. 01-15-00167-CR
                              ____________

                 JOSHUA JACOB PATTERSON, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 11-DCR-058778


                                  ORDER



                                      1
       The Reporter’s Record was filed on July 15, 2015. On August 20, 2015, appellant

filed a motion to order the filing of the trial exhibits. We grant the motion and issue the

following order.

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f)
and 34.6(g)(2), that it must inspect the original of all trial exhibits, including State’s
Exhibit 70, a video.

       The exhibit clerk of the 240th District Court is directed to deliver to the Clerk of
this court the originals of all trial exhibits, including State’s Exhibit 70, a video, on or
before September 24, 2015. The Clerk of this court is directed to receive, maintain, and
keep safe these original exhibits; to deliver them to the justices of this court for their
inspection; and, upon completion of inspection, to return the originals of these trial
exhibits, to the clerk of the 240th District Court.




                                                      PER CURIAM




                                              2